UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4860



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY LAMAR EVANS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-99-126)


Submitted:   May 14, 2004                  Decided:   July 27, 2004


Before LUTTIG, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Kasey Warner, United States Attorney, John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony Lamar Evans was convicted of aiding and abetting

cocaine base possession with intent to distribute, in violation of

18 U.S.C. § 2 (2000), 21 U.S.C. § 841(a)(1) (2000).        Evans was

sentenced to 188 months incarceration, 3 years of supervised

release, and a $100 special assessment. Evans has timely appealed,

raising two issues.

          First, Evans asserts the evidence was insufficient to

sustain his conviction.    We review a challenge to the sufficiency

of the evidence to determine whether, viewing the evidence in the

light most favorable to the Government, there is substantial

evidence to support the conviction.     United States v. Glasser, 315

U.S. 60, 80 (1942).       Evans’ claim is meritless.     Viewing the

evidence in the light most favorable to the Government, witness

testimony was sufficient to sustain Evans’ conviction, and witness

credibility is not subject to appellate review.     United States v.

Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

          Second, Evans asserts the district court erred in issuing

a supplemental instruction to the jury.       We review the district

court’s instruction for abuse of discretion.        United States v.

Whittington, 26 F.3d 456, 462 (4th Cir. 1994). Evans’ challenge to

the supplemental instruction is also meritless.       Evans fails to

establish the instructions, taken as a whole, fail to state the




                                - 2 -
controlling law.       United States v. Cobb, 905 F.2d 784, 788-89 (4th

Cir. 1990).

           Accordingly, we affirm Evans’ conviction and sentence.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -